Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Eichert, Reg. No. 55,149 on 2/16/21.

Amend Claims 1, 5, and 6 as follows:

 1. A cooling plate comprising:

second comb tooth flow paths extending from a second common path toward the inside of the flat surface in a comb-teeth shape and being alternately adjacent to the first comb tooth flow paths;
first vertical flow paths each of which extends from a representative one of the first comb tooth flow paths toward a side of the heat receiving surface;
second vertical flow paths each of which extends from a representative one of the second comb tooth flow paths toward [[a]] the side of the heat receiving surface;
first outer flow paths each of which extends from a representative one of the first vertical flow paths toward an outside of the flat surface;
second outer flow paths each of which extends from a representative one of the second vertical flow paths toward the outside of the flat surface and that are alternately adjacent to the first outer flow path;
first coupling flow paths each of which extends from a representative one of the first comb tooth flow paths or a representative one of the first outer flow paths toward the side of the heat receiving surface;
second coupling flow paths each of which extends from a representative one of the second comb tooth flow paths or a representative one of the second outer flow paths toward the side of the heat receiving surface and that are alternately adjacent to the first coupling flow path; and

  

5. A cooling device comprising:
a cooling plate, the cooling plate including:
first comb tooth flow paths extending from a first common flow path toward an inside of a flat surface parallel to a heat receiving surface in a comb-teeth shape,
second comb tooth flow paths extending from a second common path toward the inside of the flat surface in a comb-teeth shape and being alternately adjacent to the first comb tooth flow paths,
first vertical flow paths each of which extends from a representative one of the first comb tooth flow paths toward a side of the heat receiving surface,
second vertical flow paths each of which extends from a representative one of the second comb tooth flow paths toward [[a]] the side of the heat receiving surface,
first outer flow paths each of which extends from a representative one of the first vertical flow paths toward an outside of the flat surface,

first coupling flow paths each of which extends from a representative one of the first comb tooth flow paths or a representative one of the first outer flow paths toward the side of the heat receiving surface,
second coupling flow paths each of which extends from a representative one of the second comb tooth flow paths or a representative one of the second outer flow paths toward the [[to a]] side of the heat receiving surface and that are alternately adjacent to the first coupling flow path, and
heat receiving flow paths each of which communicates with a representative one of the first coupling flow paths and a representative one of the second coupling flow paths to receive heat of the heat receiving surface; and
a circulation device configured to circulate refrigerant in the first common flow path and the second common flow path.  

6. An electronic apparatus comprising:
a cooling plate, the cooling plate including:

second comb tooth flow paths extending from a second common path toward the inside of the flat surface in a comb-teeth shape and being alternately adjacent to the first comb tooth flow paths,
first vertical flow paths each of which extends from a representative one of the first comb tooth flow paths toward a side of the heat receiving surface,
second vertical flow paths each of which extends from a representative one of the second comb tooth flow paths toward [[a]] the side of the heat receiving surface,
first outer flow paths each of which extends from a representative one of the first vertical flow paths toward an outside of the flat surface,
second outer flow paths each of which extends from a representative one of the second vertical flow paths toward the outside of the flat surface and that are alternately adjacent to the first outer flow path,
first coupling flow paths each of which extends from a representative one of the first comb tooth flow paths or a representative one of the first outer flow paths toward the side of the heat receiving surface,
second coupling flow paths each of which extends from a representative one of the second comb tooth flow paths or a 
heat receiving flow path each of which communicates with a representative one of the first coupling flow paths and a representative one of the second coupling flow paths to receive heat of the heat receiving surface;
a circulation device configured to circulate refrigerant in the first common flow path and the second common flow path; and
an electronic component arranged opposite to the heat receiving surface.

Drawings
The drawings (figs. 22 and 23) were received on 2/10/21.  These drawings are acceptable.


	REASONS FOR ALLOWANCE
Claims 1-6 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,139,172, 7,190,580, 8,047,273 (fig. 3a) and 10,443,957 disclose first and second tooth flow paths extending from respective first and second common flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/16/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835